DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melanie Chernoff (Reg. # 77,944) on 05/13/2022.

The application has been amended as follows: 

In the claims:

1. 	(Currently Amended) A method of deriving systolic blood pressure and/or diastolic blood pressure of a subject, the method comprising: 
(i) measuring, by single cuffless portable optical measurement device, 
(ii) calculating, by one or more processors based on the measured one or more bio-signals, a rise time and a fall time of the at least one cardiac cycle; 
(iii) calculating, by the one or more processors, a parameter according to the equation: 
    PNG
    media_image1.png
    28
    116
    media_image1.png
    Greyscale
, where
    PNG
    media_image2.png
    21
    16
    media_image2.png
    Greyscale
is the parameter, Tr is the rise time, Tf  is the fall time, and x and y are predetermined constants selected from a range of between -3 to 3, and exclusive of 0; 
(iv) determining, by the one or more processors based on the calculated parameter, at least one of the systolic blood pressure or the diastolic blood pressure of the subject; and
(v) outputting, by a display, the determined at least one of the systolic blood pressure or the diastolic blood pressure.  




16. 	(Currently Amended) A non-transitory computer readable medium storing instructions for deriving systolic blood pressure and/or diastolic blood pressure of a subject, which when executed by one or more processors of a single cuffless portable optical measurement device configured to capture one or more bio-signals cause the one or more processors to: 
(i) measure the one or more bio-signals including at least one cardiac cycle; 
(ii) calculate, based on the measured one or more bio-signals, a rise time and a fall time of the at least one cardiac cycle; 
(iii) calculate a parameter according to the equation: 
    PNG
    media_image1.png
    28
    116
    media_image1.png
    Greyscale
, where
    PNG
    media_image2.png
    21
    16
    media_image2.png
    Greyscale
is the parameter, Tr is the rise time, Tf is the fall time, and x and y are predetermined constants selected from a range of between -3 to 3, and exclusive of 0; 
(iv) determine, based on the calculated parameter, at least one of the systolic blood pressure or diastolic blood pressure; and
(v) output to a display the determined at least one of the systolic blood pressure or the diastolic blood pressure.    


19. 	(Currently Amended) [[An]] A single cuffless optical measurement device for deriving systolic blood pressure and/or diastolic blood pressure of a subject, the single cuffless optical measurement device comprising:
(i) a sensor configured to capture one or more bio-signals including at least one cardiac cycle; 
(ii) a display; and 
(iii) a processor configured to: 
(a) measure the one or more bio-signals;
(b) calculate, based on the measured bio-signals, a rise time and a fall time of the at least one cardiac cycle; 
(c) calculate a parameter according to the equation: 
    PNG
    media_image1.png
    28
    116
    media_image1.png
    Greyscale
, where
    PNG
    media_image2.png
    21
    16
    media_image2.png
    Greyscale
is the parameter, Tr is the rise time, Tf is the fall time, and x and y are predetermined constants selected from a range of between -3 to 3, and exclusive of 0; 
(d) determine, based on the calculated parameter, at least one of the systolic blood pressure or the diastolic blood pressure; and
(e) output, to the display, the determined at least one of the systolic blood pressure or the diastolic blood pressure. 

Claim 22 has been cancelled.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 03/16/2022 (“Amendment”). Claims 1-9, 11-16, 19, and 22 are currently under consideration. The Office acknowledges the amendments to claims 1-9, 11-16, 19, and 22, as well as the cancellation of claims 10, 20, and 21. Further amendments have been made as shown above. 
Claims 1-9 and 11-15 are now allowable. Claims 16, 19, and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 12/10/2021 is hereby withdrawn and claims 16, 19, and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Based on the above, claims 16 and 19 are allowable as well.
The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The amendments and arguments regarding the rejections under 35 USC 101 are persuasive, and the rejections are accordingly withdrawn. Specifically, the claims are directed to an improvement to the technology because they use a specific formula which enables accurate implementation of  a single cuff-less optical measurement device for calculating blood pressure, as argued by Applicant.
Reasons for allowance have been provided in the Non-Final Rejection of 12/10/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791